Plaintiff in error, Geo. Whitehead, was convicted in the county court of Ottawa county on a charge of unlawfully conveying intoxicating liquor from one place in said county to another place therein, and by the judgment of the court was sentenced to be confined in the county jail for 30 days, and pay a fine of $50. From the judgment he appealed by filing in this court on May 27, 1918, a petition in error with case-made. No brief has been filed. When the case was called for final submission the Attorney General moved to affirm the judgment for failure to prosecute the appeal. For the reasons stated, the motion to affirm is sustained. The judgment is therefore affirmed.